Abatement Order filed December 10, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00739-CV
                                   ____________

          IN RE WARRIOR ENERGY SERVICES CORP., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-35023


                            ABATEMENT ORDER

      Notice was filed December 7, 2020 that relator, Warrior Energy Services
Corp., is in bankruptcy. Tex. R. App. P. 8.1. According to the notice, on December
7, 2020, relator petitioned for voluntary bankruptcy protection in the United States
Bankruptcy Court for the Southern District of Texas under case number 20-35816.
A bankruptcy suspends the mandamus proceeding from the date when the
bankruptcy petition is filed until the appellate court reinstates the mandamus
proceeding in accordance with federal law. Tex. R. App. P. 8.2. The mandamus
proceeding is ABATED.

       When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the mandamus proceeding if permitted by federal
law or the bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted
or terminated the stay, a certified copy of the order must be attached to the motion.
Id. A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the mandamus proceeding is reinstated. See Tex. R.
App. P. 10.1(a).

       For administrative purposes only, and without surrendering jurisdiction, this
mandamus proceeding is abated and treated as a closed case until further order of
this court.

                                              PER CURIAM


Panel consists of Justices Bourliot, Zimmerer, and Spain.




                                          2